
	
		II
		111th CONGRESS
		1st Session
		S. 1228
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mr. Akaka (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapter 63 of title 5, United States Code, to
		  modify the rate of accrual of annual leave for administrative law judges,
		  contract appeals board members, and immigration judges.
	
	
		1.Accrual rate of annual leave
			 for administrative law judges, contract appeals board members, and immigration
			 judges
			(a)In
			 GeneralSection 6303 of title 5, United States Code, is amended
			 by striking subsection (f) and inserting the following:
				
					(f)Notwithstanding
				any other provision of this section, the rate of accrual of annual leave under
				subsection (a) shall be 1 day for each full biweekly pay period in the case of
				any employee who—
						(1)holds a position
				which is subject to—
							(A)section 5372,
				5372a, 5376, or 5383; or
							(B)a pay system
				equivalent to a pay system to which any provision under paragraph (1) applies,
				as determined by the Office of Personnel Management; or
							(2)is an immigration
				judge as defined under section 101(b)(4) of the Immigration and Nationality Act
				(8 U.S.C.
				1101(b)(4)).
						.
			(b)Effective
			 DateThe amendment made by this section shall take effect on the
			 first day of the first applicable pay period beginning on or after 30 days
			 after the date of enactment of this Act.
			
